DETAILED ACTION
This Office Action is in response to the application filed on 05/11/2021. Claims 1-4 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5 of Patent US 10714230 B2. Although the claim at issue are not identical, they are not patentably distinct from each other because as shown below:







Claim 1 of Application 17/316,876
Claim 1 of US 10714230 B2
A method for synthesizing silver nanowires, the method comprising: forming a reaction solution substantially free of paramagnetic ions comprising a blend of polyol solvent, a polyvinyl pyrrolidone capping agent, chloride anion, bromide anion, and a five-membered aromatic heterocyclic salt…heating the reaction solution to a peak temperature; and adding a soluble silver salt.
A method for synthesizing silver nanowires, the method comprising: forming a reaction solution substantially free of paramagnetic ions comprising a blend of polyol solvent, polyvinyl pyrrolidone, a chloride salt, and a bromide salt, wherein the reaction solution comprises a 5-membered aromatic heterocyclic cation…heating the reaction solution to a peak temperature; and adding a soluble silver salt…
Claim 1 of Application 17/316,876
Claim 5 of US 10714230 B2
…a five-membered aromatic heterocyclic salt comprising an imidazolium or pyrazolium cation…
The method of claim 1 wherein the aromatic heterocyclic cation comprises imidazolium, pyrazolium, derivatives thereof, or mixtures thereof



Examiner’s Notes
5-atom aromatic heterocyclic ring structure that has at least one quaternary ammonium cation NH4+ in the ring serves as a five-membered aromatic heterocyclic salt (as evidenced by NPL "Quaternary ammonium cation - Wikipedia_pages 1-9_Jul 2017" and as indicated by the Applicant’s specification on page 18 lines 25-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0272919 Al and Kim hereinafter, cited in the 05/11/2021 IDS), as evidenced by NPL "Uniform Ag Nanowires Synthesis_Sun et al._pages 4736-4745_Oct 2002" (NPL "Uniform" hereinafter), in view of Texter (US 2015/0086721 A1 and Texter hereinafter), as evidenced by NPL "Quaternary ammonium cation - Wikipedia_pages 1-9_Jul 2017" (NPL "Quaternary" hereinafter).


    PNG
    media_image1.png
    786
    520
    media_image1.png
    Greyscale


Reproduced Diagram from the Description in ¶[0039] of Suitable Aromatic Heterocyclic Rings from Texter (US20150086721A1)

Regarding claim 1, Kim discloses a method for synthesizing silver nanowires (¶[0053-0054] & claim 1 indicates a method for synthesizing silver nanowires {a method for producing Ag nanowires}), the method comprising: forming a reaction solution substantially free of paramagnetic ions (¶[0032, 0038, & 0138] & claims 9, 14 & 21 indicates forming a reaction solution substantially free of paramagnetic ions {forming a second reaction solution comprising ZnCl2 metal catalyst and silver salt precursor, where Zn2+ and Ag+ ions are diamagnetic, thus free of paramagnetic ions}) comprising a blend of polyol solvent, polyvinyl pyrrolidone capping agent (¶[0036-0037_0053-0054_0074-0077 & 0103] & claim 23 indicates comprising a blend of polyol solvent {where ethyleneglycol as a polyol solvent served as both reducing agent and solvent, indicated in ¶[0074-0076] and claim 23, as evidenced by NPL "Uniform" on page 4737}, polyvinyl pyrrolidone capping agent {second solution comprising polyvinylpyrrolidone PVP [indicated in ¶[0103]] that is a water-soluble polymer capping agent that serves to grow and control Ag nanowires, indicated in ¶[0036-0037]}), a chloride salt, and a bromide salt (¶[0032] & claims 9 & 14 indicates a chloride salt, and a bromide salt {second solution comprising mixture of chloride and bromide salts [halidine] of metal catalyst}), heterocyclic salt comprising an imidazolium (¶[0017-0018] & claim 7 indicates where heterocyclic salt comprising an imidazolium {quaternary ammonium salt that includes a nitrogen-containing heterocyclic compound among cyclic nitrogen compounds, where the nitrogen-containing heterocyclic compound may include imidazolium}); heating the reaction solution to a peak temperature (¶[0053-0056 & 0128-0130] indicates heating the reaction solution to a peak temperature {heating second reaction solution to 160 degree C, which is peak temperature}); and adding a soluble silver salt (¶[0053-0054 & 0076] & claims 14 & 21 indicates adding a soluble silver salt {adding a first solution comprising a silver salt such as silver nitrate or silver chloride [Ag salt dissolved in a reduction solvent and silver nitrate or silver nitrate, therefore, soluble silver salt] to a second reaction solution}).
Kim discloses the claimed invention except a five-membered aromatic heterocyclic salt comprising an imidazolium, pyrazolium or thiazolium cation.
Texter discloses a five-membered aromatic heterocyclic salt comprising an imidazolium, pyrazolium or thiazolium cation (Reproduced Drawing and ¶[0010-0011 & 0037-0039] indicates where five-membered aromatic heterocyclic salt comprising an imidazolium, pyrazolium or thiazolium cation shown in the Reproduced Drawing {process for nanoparticle dispersions  that includes Ag nanowires [indicated in ¶[0010]] with ionic liquid-based stabilizers that has 5-atom aromatic heterocyclic ring structure that can be selected from the group consisting of imidazolium, pyrazolium, and thiazolium ring structure [indicated in ¶[0011]]; where the 5-atom aromatic heterocyclic ring structure has at least one quaternary ammonium cation in the ring [indicated in ¶[0037-0039]] that serves as a five-membered aromatic heterocyclic salt, as evidenced by NPL "Quaternary"}; therefore, the method for synthesizing silver nanowires of Kim will have a five-membered aromatic heterocyclic salt comprising an imidazolium, pyrazolium or thiazolium cation by incorporating the method of implementing the aromatic heterocyclic ring of Texter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a five-membered aromatic heterocyclic salt comprising an imidazolium, pyrazolium or thiazolium cation into the method of Kim. One would have been motivated to take the method for synthesizing silver nanowires of Kim and have the five-membered aromatic heterocyclic salt be comprised of an imidazolium, pyrazolium or thiazolium cation in order to define suitable examples of a 5-atom aromatic hydrocarbon ring structure that has at least one quaternary ammonium cation in the ring, as indicated by Texter in ¶[0038-0039], in the method for synthesizing silver nanowires of Kim.

Regarding claim 2, modified Kim discloses the method for synthesizing silver nanowires, the imidazolium salt represented by the formula: wherein: R1 and R2 are independently hydrogen, a linear, branched, or cyclic alkyl group, an unsaturated group, an arylalkyl group, with the proviso that R1 and R2 are not both hydrogen, and R3 is a halogen or any substituent described for R1 and R2 (Texter: item designated "R3", R3, R1, R4, R5 of Reproduced Diagram and ¶[0038-0040] shows and indicates that imidazolium salt is represented by the formula in the Reproduced Drawing; where R1 {R1} and R2 {R3} are independently hydrogen, a linear, branched, or cyclic alkyl group, an unsaturated group, an arylalkyl group: and where is understood from ¶[0040] that R1 and R2 are not both hydrogen, and that designated "R3" {R4 and R5} is a halogen or any substituent described for R1 and R2).

Regarding claim 3, modified Kim discloses the method for synthesizing silver nanowires, the pyrazolium salt represented by the formula: wherein: R1 and R2 are independently hydrogen, a linear, branched, or cyclic alkyl group, an unsaturated group, an arylalkyl group, with the proviso that R1 and R2 are not both hydrogen, and R3 is a halogen or any substituent described for R1 and R2 (Texter: item designated "R3", R1, R5, R3, R4 of Reproduced Diagram and ¶[0038-0040] shows and indicates that pyrazolium salt is represented by the formula in the Reproduced Drawing; where R1 {R1} and R2 {R5} are independently hydrogen, a linear, branched, or cyclic alkyl group, an unsaturated group, an arylalkyl group: and where is understood from ¶[0040] that R1 and R2 are not both hydrogen, and that designated "R3" {R3 and R4} is a halogen or any substituent described for R1 and R2).

Regarding claim 4, modified Kim discloses the method for synthesizing silver nanowires, the thiazolium  salt represented by the formula: wherein: R1 and R2 are independently hydrogen, a linear, branched, or cyclic alkyl group, an unsaturated group, an arylalkyl group, with the proviso that R1 and R2 are not both hydrogen, and R3 is a halogen or any substituent described for R1 and R2 (Texter: item designated "R2", R1, R2, R3, R4 of Reproduced Diagram and ¶[0038-0040] shows and indicates that thiazolium salt is represented by the formula in the Reproduced Drawing; where R1 {R2} and designated "R2" {R3 and R4} are independently hydrogen, a linear, branched, or cyclic alkyl group, an unsaturated group, an arylalkyl group: and where is understood from ¶[0040] that R1 and designated "R2" are not both hydrogen, and that R3 {R1} is a halogen or any substituent described for R1 and R2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847